 

 

 

 

 

 

 

Case 5:21-cv-00072-BJB-LLK Document 1-1 Filed 06/09/21 Page 1 of 1 PagelD #: 31
3844 (Rev. 10/20) CIVIL COVER SHEET

The 3S 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
GREGORY ALLEN PEET A2B CARGO LOGISTICS INC., ETAL...
{b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

  
   

 

       

 

 

 

 

 

 

 

 

   

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys df Known)
PRO-SE LUCAS DAVIDSON
il. BASES OF JURISDICTION (Place an “X” in Ong Box Ouly) FH. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
{For Diversity Cases Oniy) and One Box for Defendant)
[1 U.S. Government [_]3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Cc] i r] 1 Incorporated or Principal Place [] 4 ry] 4
of Business In This State
F]2 U.S. Government fx] 4 Diversity Citizen of Another State [<]2 [[] 2. Icorporated and Principal Place = [-] 5 [Js
Defendant (indicate Citizenship of Parties in Hem HD of Business In Another State
Citizen or Subject of a [13 [] 3 Foreign Nation Fie []o
Foreign Country
. NATURE OF SUIT (Place a au “X" in One Box Only) Click here for: Nature of Suit Code Descriptions.
in : “CONTRACT: 2 TORTS = ES 2 PORFETTOUREPENALTY (foo BANKRUPTCY: 265 [0 OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY 4 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane Fy 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 _ 3729(a)}
140 Negotiable Instrument Liability Ej 367 Health Care/ : 400 State Reapportionment
|_| 150 Recovery of Overpayment 320 Assault, Libel & Phannaceutical it PROPERTY. RIGHTS =) | 416 Antitrust
& Enforcement of Judgment} Slander Persopal Injury 1 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act ] 330 Federal Empioyers’ Product Liability |__| 330 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability | 368 Asbestos Personal |_| 835 Patent -Abbreviated [| 460 Deportation
Student Loans 340 Marine Tnjury Product New Drug Application [| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademaric Corrupt Organizations
I 153 Recovery of Overpayment Liability PERSONAL PROPERTY |: Ho "pABOR we 880 Defend Trade Secrets | | 480 Consumer Credit
of Veteran's Benefits , 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 {15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits 53 Motor Vehicle 37 Trath in Lending Act |] 485 Telephone Consumer
| 190 Other Contract Product Liability {] 380 Other Personal | _}720 Labor/Management co SOCIAL SECURITY: Protection Act
195 Contract Product Liability 360 Other Personal : Property Damage Relations 861 HEA (1395ff) 490 Cable/Sat TV
196 Franchise Injury Cr] 385 Property Damage 740 Railway Labor Aci 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medicat 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
TL REAL PROPERTY. CIVIL RIGHTS | PRISONER PETITIONS | [790 Other Labor Litigation —{[_} 865 RSI (405(g)) |_| $91 Agricultural Acts
210 Land Condemnation a. 440 Other Civil Rights Fabeas Corpus: _}791 Employee Retirement = [| _ 2 | | $93 Environmental Matters
|_}4226 Foreclosure I 441 Voting 463 Alien Detainee Income Security Act Jc EDERAL FAX SUITS © 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate L_ | 870 Taxes (US, Plaintiff Act
240 Torts to Land 443 Housing! ' Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations |_| 530 General | 871 IRS—Third Party 899 Administrative Procedure
[]290 All Other Real Property |_] 445 Amer, w/Disabilities -[[ } 535 Death Penalty ae [GRATION “2 26 USC 7609 Act/Review or Appeal of
Empioyment Other: 462 Naturalization Application: Agency Decision
446 Amer, w/Disabilities -{ | 540 Mandamus & Other 465 Other Immigration |_| 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
448 Edueation 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an "X” in One Box Only)
i Original 2 Removed from [] 3 Remanded from C4 Reinstated or [7] 5 Transferred from 6 Multidistrict []8 Multidistrict
| Proceeding Stafe Court Appellate Court Reopened. Anotiter District Litigation - ___ Lifigetion -
(specify) Transfer a *s Diréct File
Cite the U.S. Civil Statute under which you are filing (Do wot cite jurisdictional statutes unless diversity): ~—
VI. CAUSE OF ACTION Brief description of cause: : :
PERSONAL INJURY CAR WRECK
VIL. REQUESTED EN [.] CHECK If THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.CvP. 1756-000, 2O JURY DEMAND: es [No
¢ Fe Ee.
Vili. RELATED CASE(S) a
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE 0 ( / p 4 / Q / Syne OF ATTORNEY OF spe PAA 2c fy ¢

 

FOR OFFICE USE/ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
